374 S.E.2d 415 (1988)
92 N.C. App. 355
James Andrew WILSON
v.
STATE RESIDENCE COMMITTEE OF the UNIVERSITY OF NORTH CAROLINA.
No. 8815SC196.
Court of Appeals of North Carolina.
December 20, 1988.
Epting & Hackney by Robert Epting, Chapel Hill, for petitioner-appellee.
Atty. Gen., Lacy H. Thornburg by Asst. Atty. Gen., Thomas J. Ziko and Associate Atty. Gen., Valerie L. Bateman, Raleigh, for respondent-appellant.
ORR, Judge.
The first issue before this Court is whether, under the whole record test, there was substantial evidence upon which the *416 SRC could base its decision to deny Wilson's request for in-state tuition status. Substantial evidence is "such relevant evidence as a reasonable mind might accept as adequate to support a conclusion." Comr. of Insurance v. Automobile Rate Office, 287 N.C. 192, 205, 214 S.E.2d 98, 106 (1975) (citation omitted).
A review of the evidence shows that Wilson, who at the time of this action was a resident of Carrboro, North Carolina was born and primarily educated in Tennessee. He attended undergraduate school at the University of North Carolina at Chapel Hill. After graduation he entered the United States Marine Corps and was later posted at Camp LeJeune. Following his military service, Wilson returned to North Carolina and was briefly enrolled at Coastal Carolina Community College where he was classified as an in-state student. In 1982, Wilson listed Tennessee as his domicile on military records. In 1984, he voted in a Tennessee election by absentee ballot while stationed in Beirut, Lebanon. In 1986, he listed Tennessee as his state of residence on his Law School Admissions Test application. Also, following his return to North Carolina after his military service, Wilson paid income taxes to Tennessee. He registered his motor vehicles in North Carolina in 1984 and he obtained a state driver's license in 1986.
In reaching its decision, appellant, State Residence Committee, evaluated Wilson's residency status in accordance with specific provisions contained in an SRC administrative manual which was written in compliance with G.S. 116-143.1, 150B-43 and 150B-51. The manual instructs the reviewing agency to determine, inter alia, whether the student's arrival into the state was coincidental with his enrollment in an institution of higher education.
For a person to have in-state status, they must have maintained a bona fide home in North Carolina for the twelve months immediately preceding the filing of a Residence Status Application. See Hall v. Board of Elections, 280 N.C. 600, 187 S.E.2d 52 (1972). Appellant argues that there was substantial evidence to support its decision because, with the exception of registering his vehicles and being posted at Camp LeJeune, all of the facts which Wilson claims established his North Carolina residence occurred between August 1986 and March 1987. According to appellant, these acts occurred less than twelve months prior to Wilson's applying for reclassification.
Wilson contends that the evidence supports the single conclusion that he has maintained a home within the state since 1983. He points to his membership in a North Carolina professional association, his registration of his vehicles and his acquisition of a state-issued driver's license as indicia of his intent to be a resident.
Admittedly, the whole record does not support the decision of the SRC to the exclusion of all other possible conclusions; however, the record does disclose substantial evidence which is sufficient to support the SRC's determination. The facts established that Wilson initially came to North Carolina to attend undergraduate school. Although he did return here after his military service, the SRC was required to consider all of the evidence when determining whether Wilson was a North Carolina resident for tuition purposes.
Wilson admitted that he changed his driver's license and vehicle registrations only as it became necessary to carry on his normal routines within the State. He explained that he listed his parents' address as his permanent residence because he assumed that they would always know how to contact him. He claims that he misunderstood the question and listed Tennessee as his residence by accident on his Law School Admissions Test application.
Previous decisions have supported the position that as between the agency which has expertise in its area and the reviewing court, the agency is in a better position to "determine the weight and sufficiency of the evidence and the credibility of the witnesses...." Comr. of Insurance v. Rate Bureau, 300 N.C. 381, 406, 269 S.E.2d 547, 565, pet. reh'g. denied, 301 N.C. 107, 273 *417 S.E.2d 300 (1980). Furthermore, if there is sufficient competent evidence which rationally supports the agency's decision, a court may not substitute its judgment for that of the agency "even though the court could justifiably have reached a different result...." Thompson v. Board of Education, 292 N.C. 406, 410, 233 S.E.2d 538, 541 (1977) (citation omitted).
The evidence contained in the record before us is sufficient to support the SRC's decision that Wilson was not a North Carolina resident at least twelve months before applying for reclassification. The court below therefore erred in reversing the decision of the SRC.
Finally, we have considered Wilson's claim that the court below erred in not requiring the SRC to give specific reasons for its decisions. The section of the North Carolina statute which is dispositive of this issue is section 150B-1(d). This statute gives to the University of North Carolina and its constituent or affiliated boards or agencies and institutions an express exemption from the entire Administrative Procedure Act. Although the provisions requiring judicial review of final administrative decisions are applicable, the SRC is not governed by G.S. 150B-36, the provision which requires agencies to state reasons for their decisions. Therefore, Wilson is not entitled to the explanation which he requested, and we will not disturb the decision of the superior court on that particular issue.
REVERSED IN PART. AFFIRMED IN PART.
EAGLES and SMITH, JJ., concur.